         Case 3:20-cv-01164-AC         Document 12       Filed 10/08/20     Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



JOHN S. BARTH,                                       Case No. 3:20-cv-1164-AC

                Plaintiff,                           ORDER

        v.

MABRY CARLTON RANCH INC., et. al,

                Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on September 24, 2020. ECF 8. Judge Acosta recommended that the Court dismiss this

case without prejudice for improper venue.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).




PAGE 1 – ORDER
            Case 3:20-cv-01164-AC       Document 12       Filed 10/08/20     Page 2 of 5




       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiff timely filed an objection. ECF 10. Plaintiff also moved to recuse Judge Acosta,

arguing that he is biased and engaged in actions of a “corrupt judge to exonerate his fellow

Republican racketeers in Florida.” Plaintiff’s motion to recuse is based solely on Judge Acosta’s

rulings denying Plaintiff’s motion to seal the record in this case and denying Plaintiff’s motion

for discovery assistance, in which he requested that the Court obtain discovery on behalf of

Plaintiff from the Federal Bureau of Investigation, Internal Revenue Service, Department of

Homeland Security, and Department of Justice.

       Regarding Plaintiff’s motion to recuse Judge Acosta, two statutes address recusal or

disqualification of a federal judge. They are 28 U.S.C. § 144 and 28 U.S.C. § 455. Section 144

provides:

                Whenever a party to any proceeding in a district court makes and
                files a timely and sufficient affidavit that the judge before whom
                the matter is pending has a personal bias or prejudice either against
                him or in favor of any adverse party, such judge shall proceed no

PAGE 2 – ORDER
         Case 3:20-cv-01164-AC          Document 12        Filed 10/08/20      Page 3 of 5




               further therein, but another judge shall be assigned to hear such
               proceeding.

               The affidavit shall state the facts and the reasons for the belief that
               bias or prejudice exists, and shall be filed not less than ten days
               before the beginning of the term at which the proceeding is to be
               heard, or good cause shall be shown for failure to file it within
               such time. A party may file only one such affidavit in any case. It
               shall be accompanied by a certificate of counsel of record stating
               that it is made in good faith.

28 U.S.C. § 144. Section 455 provides, in relevant part:

               Any justice, judge, or magistrate judge of the United States shall
               disqualify himself in any proceeding in which his impartiality
               might reasonably be questioned.

28 U.S.C. § 455(a).

       The Ninth Circuit has interpreted these statutes and explained that any alleged personal

bias or prejudice of a judge must result from an extrajudicial source, not from any prior adverse

ruling by that judge. According to the Ninth Circuit:

               The standard for recusal under 28 U.S.C. §§ 144, 455 is “whether a
               reasonable person with knowledge of all the facts would conclude
               that the judge’s impartiality might reasonably be questioned.” The
               alleged prejudice must result from an extrajudicial source; a
               judge’s prior adverse ruling is not sufficient cause for recusal.

United States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986) (citations omitted) (emphasis added);

Mayes v. Leipziger, 729 F.2d 605, 607 (9th Cir. 1984) (“To provide grounds for recusal,

prejudice must result from an extrajudicial source. United States v. Azhocar, 581 F.2d 735, 739

(9th Cir. 1978). A judge’s previous adverse ruling alone is not sufficient bias.”); see also Stone v.

Baum, 409 F. Supp. 2d 1164, 1175 n.5 (D. Ariz. 2005) (citing Studley and adding that “[a]

motion for recusal based entirely on prior adverse rulings is insufficient and will be denied”).

       Plaintiff’s motion to recuse is based entirely on Judge Acosta’s adverse rulings. Thus, the

motion is denied.


PAGE 3 – ORDER
         Case 3:20-cv-01164-AC          Document 12       Filed 10/08/20      Page 4 of 5




       Regarding Plaintiff’s objections to the Findings and Recommendation, Plaintiff argues

that he has sufficiently shown that venue is proper in the District of Oregon. The Court disagrees

with Plaintiff and concurs with Judge Acosta’s analysis, with a minor factual modification. Judge

Acosta states that Plaintiff alleges that Oregon residents comprise 21 percent of Florida’s non-

resident property owners. As noted by Plaintiff, that is not what Plaintiff alleges. In a somewhat

confusing manner, Plaintiff alleges that Oregon residents comprise 1.43% of Florida’s 21% of

non-resident property owners. Plaintiff’s precise allegation is: “The Oregon District comprises

1.43% of the US population not residing in Florida, and of the 21% of Florida property owners

who are non-residents.” This means that Oregon residents would only comprise a very small

fraction of Florida property owners.

       Plaintiff, however, is only calculating this based on Oregon’s overall percentage of the

population in the United States, not on any facts showing that Florida’s non-resident property

ownership follows the population division of the United States. It may be that people on the East

Coast buy property in Florida as a second home or investment property in larger percentages

than do people on the West Coast who would have to travel farther, thus skewing the percentages

of non-resident owners from the overall United States population model. Regardless, this is not a

large enough percentage to establish venue under the circumstances of this case.

       Plaintiff also objects to Judge Acosta’s finding that there is an adequate alternative venue

in the Middle District of Florida. Plaintiff argues that he has alleged the bias and corruption of

the Republican Party in Florida that extends to judges and that the Middle District of Florida is

compromised and, thus, not a reasonable alternative venue. Plaintiff states: “this case involves

state and federal judicial corruption in the Middle District of Florida, of judges associated with

the political party of the defendants which received funds from the defendant officials, including



PAGE 4 – ORDER
         Case 3:20-cv-01164-AC          Document 12       Filed 10/08/20     Page 5 of 5




a judge and her family who received $53 million of those funds, it cannot reasonably be

prosecuted in that district.” The Middle District of Florida, however, has 14 active United States

district judges and 16 senior judges. These judges have been appointed by Presidents Jimmy

Carter, Ronald Reagan, Bill Clinton, George H.W. Bush, George W. Bush, Barack Obama, and

Donald J. Trump. Plaintiff does not specifically argue, let alone provide any factual support, for

the contention that 30 judges who have been appointed by seven different U.S. Presidents from

both political parties and confirmed by the U.S. Senate are engaged in some illegal conspiracy

with the Republican Party in Florida. Plaintiff’s argument that the Middle District of Florida is

not a viable venue is rejected. Plaintiff’s remaining objections are similarly without merit.

       The Court has considered the issues de novo and agrees with the reasoning of Judge

Acosta. The Court ADOPTS Judge Acosta’s Findings and Recommendation (ECF 8), as

supplemented herein. The Court finds that venue is improper in this District. The Court DENIES

Plaintiff’s Motion to Recuse and Reject Magistrate Judge Acosta (ECF 10). The Court dismisses

this case without prejudice.

       IT IS SO ORDERED.

       DATED this 8th day of October, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 5 – ORDER
